SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

745
CAF 13-01577
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF CHANCE B.
---------------------------------------------
GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                                    ORDER
DASHAWN B., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

COLLEEN SUTHERLAND HEAD, BATAVIA, FOR PETITIONER-RESPONDENT.

JACQUELINE M. GRASSO, ATTORNEY FOR THE CHILD, BATAVIA.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered July 31, 2013 in a proceeding pursuant to Social
Services Law § 384-b. The order terminated the parental rights of
respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court